BY THE COURT:
We grant a certifícate of appealability on Michael Wayne Hall’s Atkins claim.1 The case will be scheduled for oral argument before this panel.
We are not presently persuaded to grant and we defer decision upon the application for a certificate of appealability on Hall’s Ring2 and Penry3 claims until after oral argument. The Court does not request but the parties may supplement the Ring and Penry claims and offer argument, if they wish to do so.
So ORDERED.

. Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002); Hall v. Texas, 537 U.S. 802, 123 S.Ct. 70, 154 L.Ed.2d 4 (2002).


. Penry v. Johnson, 532 U.S. 782, 121 S.Ct. 1910, 150 L.Ed.2d 9 (2001).


. Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002).